Citation Nr: 1201452	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  10-05 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether the reduction of the Veteran's nonservice-connected disability pension effective June 1, 2009 was proper.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Counsel





INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 determination by which the RO decided that the Veteran's nonservice-connected pension benefits should be reduced to $434.00 per month effective June 1, 2009.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In October 2006, the Veteran filed a claim for nonservice-connected pension benefits.  Though action that was later determined not to have entailed fraud, the Veteran did not report the entirety of his household income.  Specifically, it appears that the RO did not have information regarding his spouse's income.  As such, the initial award of benefits ($1,154.00 per month effective November 1, 2006) was based on an income level below that which was the Veteran's actual household income.  As such, in May 2009, the RO reduced the Veteran's monthly benefit payments to $434.00 effective June 1, 2009.

The Veteran appealed this reduction based on the fact that he and his spouse were separated for several months in 2008 and more permanently beginning May 1, 2009.  He argued, therefore, that her income should not have been counted when calculating the amount to which he was due in monthly nonservice-connected pension benefits for the applicable periods.

A December 2009 statement of the case detailed the RO actions with regard to the reduction in nonservice-connected pension benefits.

Subsequently, in March 2010, the RO revised the Veteran's pension benefits based on information he provided in June 2009, in connection with the current appeal.  In that letter to the Veteran, the RO detailed the appropriate amounts of his monthly nonservice-connected pension benefits from November 1, 2006 to May 1, 2009.  Effective May 1, 2009, the RO removed the Veteran's spouse from the award due to separation.  As such, the RO determined that the Veteran was entitled to $985.00 a month as of May 1, 2009.  This action affects the issue currently on appeal, as the initial reduction in May 2009 to $434 per month was at least in part based on the spouse's countable income, which it was determined as not countable as of May 1, 2009, and monthly amount determined to be due in the May 2009 determination on appeal is different from $985 per month the RO determined is the correct amount due as of May 1, 2009.  

The Board also notes that the file reflects that an overpayment nonservice-connected pension benefits of $15,444.00 was created during the pendency of this appeal.  The April 2010 Decision on Waiver of Indebtedness indicates that the debt period is from November 2006 to March 2010.  In that decision, the RO's Committee on Waivers and Compromises (COWC) denied the request for waiver of repayment of the debt.  In a July 2010 Decision, the COWC granted the request for waiver of indebtedness and the Veteran's indebtedness to VA was eliminated.  

In light of the RO's actions in March 2010 regarding the pension award and the action taken regarding the overpayment, the claim regarding whether the reduction effective June 1, 2009 must be readjudicated and the Veteran should be issued a supplemental statement of the case.  

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the issue of whether the reduction from of the Veteran's nonservice-connected disability pension effective June 1, 2009 was proper.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


